NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2009-1448


                                   CEIVA LOGIC, INC.,

                                                        Plaintiff-Appellant,

                                            v.

                                  FRAME MEDIA, INC.,

                                                        Defendant-Appellee,

                                           and

                        DIGITAL SPECTRUM SOLUTIONS, INC.,

                                                        Defendant-Appellee,

                                           and

                                  DOES 1-10, inclusive,

                                                        Defendant.


        Gary A. Hecker, The Hecker Law Group, of Los Angeles, California, argued for
plaintiff-appellant. With him on the brief was James M. Slominski.

       Allen S. Rugg, Wolf, Greenfield & Sacks, P.C., of Boston, Massachusetts, argued
for all defendants-appellees. With him on the brief for Frame Media, Inc., were
James J. Foster and Hunter D. Keeton. On the brief for Digital Spectrum Solutions,
Inc., were Robert D. Fish and Andrew Mar, Fish & Associates, P.C., of Irvine, California.


Appealed from: United States District Court for the Central District of California

Judge James V. Selna
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2009-1448

                                CEIVA LOGIC, INC.,

                                                             Plaintiff-Appellant,
                                          v.

                                FRAME MEDIA, INC.,

                                                             Defendant-Appellee,

                                         and

                       DIGITAL SPECTRUM SOLUTIONS, INC.,

                                                             Defendant-Appellee,

                                         and

                                DOES 1-10, inclusive,

                                                             Defendant.

                                   Judgment
ON APPEAL from the        United States District Court for the
                          Central District of California

in CASE NO(S).            08-CV-636.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, GAJARSA, and MOORE, Circuit Judges )

                          AFFIRMED. See Fed. Cir. R. 36.

                                          ENTERED BY ORDER OF THE COURT


DATED    May 5, 2010                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk